Citation Nr: 0712435	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  06-19 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's bilateral sensorineural hearing loss is 
manifested by no more than auditory acuity level III in the 
right ear and auditory acuity level III in the left ear. 


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss have not been met or approximated.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in September 2005, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected bilateral hearing loss.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also requested that the veteran send any evidence in his 
possession that pertained to the claim.   

The RO also provided the veteran with a statement of the case 
(SOC), dated in March 2006, in which it informed the veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  In the SOC, the 
RO also explained how the disability rating and effective 
date are determined.  The Board finds that in issuing the 
SOC, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO provided the veteran with a VA 
audiological examination for the purpose of determining the 
severity of his service-connected hearing loss.  The veteran 
responded to the VCAA notice in correspondence dated in April 
2006 in which he indicated that he had no further evidence to 
submit in furtherance of his claim.  No further development 
is required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2006).  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86 
(2006).  Under 38 C.F.R. § 4.86, for exceptional patterns of 
hearing impairment, when the puretone threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a) (2006).

Analysis

The record shows that the veteran underwent VA audiological 
examination in 
September 2005.  A report of that audiometric evaluation 
revealed the following 
pure tone thresholds, in decibels, at 1,000, 2,000, 3,000, 
and 4,000 Hertz:  





HERTZ



 
1000
2000
3000
4000
RIGHT

35
55
70
80
LEFT

45
60
70
75

The average pure tone threshold level was 60 in the right 
ear, and 63 in the left.  Speech recognition (per Maryland 
CNC) was 86 percent in the right ear and 90 percent in the 
left ear.  The summary of the audiological test results 
reflected mild to severe sensorineural hearing loss in the 
right and left ears.

The VA audiometric findings of September 2005 reflect level 
III auditory acuity in the right ear and level III auditory 
acuity in the left ear.  See 38 C.F.R. § 4.85, Tables VI 
(2006).  These numeric designations in combination correspond 
to a zero percent, or noncompensable, rating.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100 (2006).  

The Board is cognizant of the veteran's contentions 
concerning his hearing difficulty but the objective clinical 
evidence of record does not support a compensable evaluation 
for his bilateral sensorineural hearing loss at this time.  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for his bilateral hearing loss disability.


ORDER

A compensable rating for service-connected bilateral hearing 
loss is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


